UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7138


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KOJI S. STEWART, a/k/a Bling,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:05-cr-00104-FDW-DSC-5)


Submitted:    September 10, 2009          Decided:   September 16, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Koji S. Stewart, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Koji    S.    Stewart         appeals    the   district    court’s      order

denying relief on his motion for reduction of sentence filed

pursuant    to     18    U.S.C.       §    3582(c)(2)      (2006).      We     find    no

reversible error in the district court’s denial of Stewart’s

motion,    and   we     thus    affirm         for   the   reasons    stated    by    the

district court.          United States v. Stewart, No. 3:05-cr-00104-

FDW-DSC-5   (W.D.N.C.          June       9,   2009).      We   dispense     with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                               2